Lundberg Stratton, J.,
concurring in part and dissenting in part.
{¶ 34} I would reverse the appellate court’s denial of a writ of mandamus to compel return of the bail money and I would affirm the remainder of the judgment.
{¶ 35} Cheryl Denton (“Denton”) and Johnny Young (“Young”) posted bail for James Kinney and Cary Young, respectively. Denton and Young justifiably expected that their bail money would be refunded after Kinney and Cary Young made timely appearances in court, yet appellees, without legal authority, confiscated the bail money and applied it to Kinney’s and Cary Young’s child-support arrearages.
{¶ 36} The majority declines to issue a writ of mandamus to compel appellees to return Denton’s and Young’s bail money because it finds that Denton and Young had an adequate remedy in the ordinary course of the law in the form of a motion to intervene in the actions in which the court ordered confiscation of their bail money. I disagree.
{¶ 37} To issue a writ of mandamus we must find (1) that the relator has a clear legal right to the relief prayed for, (2) that the respondent has a clear legal duty to perform the requested act, and (3) that the relator has no plain and adequate remedy at law. State ex rel. Seikbert v. Wilkinson (1994), 69 Ohio St.3d 489, 490, 633 N.E.2d 1128; R.C. Chapter 2731. The law permits confiscation of bail money only if a defendant fails to appear in court. R.C. 2937.40. It is undisputed that both Kinney and Cary Young made timely court appearances. Thus, both Denton and Young have a clear legal right to the return of the bail money that they posted and, correspondingly, appellees have a clear legal obligation to return that money. Yet the majority finds that a writ of mandamus cannot issue because Denton and Young had an adequate remedy in the form of a motion to intervene.
Newman & Meeks Co., L.P.A., Robert B. Newman and Lisa T. Meeks; and Stephen R. Felson, for appellants.
Michael K. Allen, Hamilton County Prosecuting Attorney, Christian J. Schaefer and Joseph M. Hutson, Assistant Prosecuting Attorneys, for appellees Bedinghaus, Neyer, Dowlin, Hamilton County Child Support Enforcement Agency, and Hamilton County Department of Human Services.
Montgomery, Rennie & Jonson, Elizabeth A. McCord and George D. Jonson, for appellees Jüdge Hendon and Judge Lipps.
{¶ 38} In order to preclude mandamus relief, an alternate remedy to mandamus must be complete, beneficial, and speedy. State ex rel. Arnett v. Winemiller (1997), 80 Ohio St.3d 255, 259, 685 N.E.2d 1219. Both Denton and Young assert that they are not even aware how the appellees confiscated and disbursed their money or who had control over it. Further, there is no evidence that Denton and Young were aware that their money would be confiscated before the order was executed. Thus, a motion to intervene would not be speedy, beneficial, or complete, and a writ of mandamus should issue to compel the return of Denton’s and Young’s illegally confiscated bail money.
{¶ 39} Therefore, I would issue a writ of mandamus to compel the return of Denton’s and Young’s bail money and otherwise would affirm the judgment of the court of appeals. Accordingly, I concur in part and dissent in part.
F.E. Sweeney and Pfeifer, JJ., concur in the foregoing opinion.